Citation Nr: 1021740	
Decision Date: 06/11/10    Archive Date: 06/21/10

DOCKET NO.  09-06 994A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for bilateral lower 
extremity radiculopathy (also claimed as loss of use of lower 
extremities) as secondary to service-connected scoliosis of 
the thoracic spine with trauma.  

2. Entitlement to service connection for prostate cancer 
associated with herbicide exposure.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel


INTRODUCTION


The Veteran served on active duty from June 1972 to July 
1992.  

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from January 2006 and July 2008 rating 
decisions by the St. Petersburg, Florida, Regional Office 
(RO) of the Department of Veterans Affairs (VA).  

The Veteran testified at a Travel Board hearing in January 
2010 before the undersigned.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. The Veteran served on the USS Constellation in 1973 and 
set foot onto the shores of Vietnam.

2. The Veteran is presumed to have been exposed to Agent 
Orange.

3. There is competent evidence that the Veteran was diagnosed 
with prostate cancer in December 2004 and underwent a 
prostatectomy in March 2005.  Prostate cancer is a 
presumptive disease associated with Agent Orange exposure. 

4. The medical evidence shows that the Veteran's 
radiculopathy of the lower extremities has been related to 
his service-connected scoliosis with trauma. 


CONCLUSIONS OF LAW

1. Prostate cancer is presumed to have been incurred in-
service.  38 U.S.C.A. §§ 1110, 1116, 5103, 5103A, 5107(b) 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309(e) (2009).

2. Resolving the benefit of the doubt in favor of the 
Veteran, service connection for radiculopathy of the lower 
extremities is granted.  38 U.S.C.A. §§ 1101, 1110, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.102, 
3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  In 
this case, the Board is granting in full the benefits sought 
on appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and will not 
be further discussed.


I. Bilateral lower extremity radiculopathy (also claimed as 
loss of use of lower extremities) as secondary to service-
connected scoliosis of the thoracic spine with trauma.  

The Veteran currently suffers from severe, radiating pain in 
the bilateral hips, thighs, and legs.  He believes these 
symptoms are attributable to his service-connected scoliosis.  
He has been variously diagnosed with radiculopathy, sciatica, 
and "possible" mild sensory motor neuropathy, all of which 
have been noted to affect the bilateral lower extremities.  

Analysis 

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

In order to establish direct service connection for a 
disorder, there must be (1) competent evidence of the current 
existence of the disability for which service connection is 
being claimed; (2) competent evidence of a disease 
contracted, an injury suffered, or an event witnessed or 
experienced in active service; and (3) competent evidence of 
a nexus or connection between the disease, injury, or event 
in service and the current disability.  Davidson v. Shinseki, 
581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. 
Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 
12 Vet. App. 247, 253 (1999)).  In many cases, medical 
evidence is required to meet the requirement that the 
evidence be "competent."  However, when a condition may be 
diagnosed by its unique and readily identifiable features, 
the presence of the disorder is not a determination "medical 
in nature" and is capable of lay observation.  Barr v. 
Nicholson, 21 Vet. App. 303, 309 (2007).

Under section 3.310(a) of VA regulations, service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of service- 
connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  

Where a service-connected disability aggravates a nonservice-
connected condition, a Veteran may be compensated for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
Allen, 7 Vet. App. at 448. Temporary or intermittent flare-
ups of symptoms of a condition, alone, do not constitute 
sufficient evidence aggravation unless the underlying 
condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 
1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 
297 (1991).

The provisions of 38 C.F.R. § 3.310 were amended, effective 
from October 10, 2006; however, the new provisions require 
that service connection not be awarded on an aggravation 
basis without establishing a pre-aggravation baseline level 
of disability and comparing it to current level of 
disability.  71 Fed. Reg. 52744-47 (Sept. 7, 2006).  Although 
the stated intent of the change was merely to implement the 
requirements of Allen v. Brown, 7 Vet. App. 439 (1995), the 
new provisions amount to substantive changes to the manner in 
which 38 C.F.R. § 3.310 has been applied by VA in Allen-type 
cases since 1995.  Consequently, the Board will apply the 
older version of 38 C.F.R. § 3.310, which is more favorable 
to the claimant because it does not require the establishment 
of a baseline before an award of service connection may be 
made.

In order to establish entitlement to service connection on 
this secondary basis, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical evidence establishing a nexus (i.e., link) 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

Again, the Veteran seeks service connection for neuropathy of 
the lower extremities on a secondary basis.  He is currently 
service-connected for scoliosis of the thoracic spine with 
trauma (claimed as back injury).  

The Board notes that private treatment records show multiple 
diagnoses of lower extremity radiculopathy.  See Private 
Treatment Records, Dr. Hussain, dated August 2008 through 
December 2008.  Such findings are consistent with an August 
2008 MRI of the lumbar/thoracic spine which revealed central 
disc protrusion "that mildly impresses on the thecal sac" 
of T12-L1.  Other treatment records from Dr. Hussain show 
decreased motor system function in the lower extremities, 
including decreased hamstring and quadricept strength, 
abnormal sensory function, and abnormal sensory and reflex 
examinations.   In addition to the aforementioned private 
treatment reports, a February 2010 statement from the 
Veteran's orthopedist also indicates a diagnosis of 
radiculopathy.  

Thus, based on the forgoing, elements (1) and (2) of Wallin 
have been met.  

The medical evidence of record reveals that the Veteran has 
been diagnosed with radiculopathy as secondary to his 
service-connected scoliosis of the thoracic spine."  
Specifically, in September 2008 and October 2008 letters, the 
Veteran's treating physician, Dr. Hussain, indicated that he 
was familiar with the in-service injuries to the thoracic 
spine (including a 4 foot fall in 1974, another fall off of a 
ladder in 1991, and a motor vehicle accident in 1991); that 
there was a pathology of the bilateral lower extremities; and 
that he had been treating the Veteran for "bilateral lower 
extremity radiculopathy, that is related to the service 
connected condition of scoliosis, thoracic spine with 
trauma."  See Family Medicine & Rehab., Inc., Treatment 
Reports, September 2008 and October 2008.  Again, a 
contemporaneous August 2008 MRI confirmed T12-L1 disc 
protrusion with mild impression on the thecal sac. 

Moreover, in a February 2010 "Nexus Statement," Dr. Brown, 
who is a VA orthopedist, confirmed the Veteran's diagnosis as 
"bilateral radiculopathy, lower extremities, as secondary to 
service-connected scoliosis of the thoracic spine."  Dr. 
Brown further stated that the diagnosed condition was most 
likely (51% probability or better) due to aging of the 
thoracic spine.  

Based on the foregoing diagnoses and rationale provided by 
both Dr. Hussain and Dr. Brown, the Board finds that the 
Wallin element (3) is also satisfied.  Resolving all doubt in 
his favor, the Board is of the opinion that the Veteran has 
met all requirements needed to establish secondary service 
connection for radiculopathy of the lower extremities.  
Therefore, the benefit sought on appeal is granted.

II. Prostate Cancer 

Analysis

The Veteran contends that he is entitled to service 
connection for prostate cancer on a presumptive basis due to 
herbicide exposure.  He served on the USS Constellation in 
1973.  At his January 2010 hearing before the undersigned, 
the Veteran testified that he went ashore for 2 days to visit 
his brother who was stationed at an Air Force base in-
country.  He asserts he was exposed to Agent Orange at that 
time.  Incidentally, the Veteran's brother provided a 
statement, which is detailed below, corroborating his 
presence in Vietnam in 1973. 

Again, in general, service connection will be granted for 
disability resulting from injury or disease incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.

The law establishes a presumption of service connection for 
diseases associated with exposure to certain herbicide agents 
and also provides a presumption of exposure for Veterans who 
served in the Republic of Vietnam.  The list of these 
diseases includes prostate cancer.  See 38 U.S.C.A. § 1116; 
38 C.F.R. §§ 3.307, 3.309.

If a Veteran served on active duty in the Republic of Vietnam 
during the Vietnam era (beginning on January 9, 1962 and 
ending on May 7, 1975), the Veteran is presumed to have been 
exposed to herbicides, unless there is affirmative evidence 
to establish that the Veteran was not exposed to any such 
agent during that service.  The last date on which a Veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he served in the Republic of 
Vietnam during the period beginning on January 9, 1962 and 
ending May 7, 1975.  "Service in the Republic of Vietnam" 
includes service in the waters offshore and service in other 
locations if the conditions of service involved duty or 
visitation in the Republic of Vietnam.  38 C.F.R. § 
3.307(a)(6)(iii); see Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 
2008), cert. denied, 129 S. Ct. 1002 (2009) (service in the 
Republic of Vietnam means that the Veteran actually set foot 
within the land borders of Vietnam).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the appellant prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  See 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102.

VA contacted the Personnel Information Exchange System (PIES) 
in January 2005 to verify the Veteran's allegation of 
visitation in the Republic of Vietnam.  In an August 2005 
response, PIES stated there were no records indicating that 
the Veteran had any in-country service in the Republic of 
Vietnam; likewise, there was no evidence in the Veteran's 
service treatment records or personnel records indicating 
that the Veteran set foot within the borders of Vietnam, or 
that the USS Constellation made a port call to Vietnam in 
1973.  

However, as noted above, the Veteran has testified that in 
the Spring/Easter of 1973, he flew in a C-2 cargo plane from 
the USS Constellation (which was stationed in the waters 
offshore of Vietnam) to visit his brother who was serving in 
the Marine Corps at an Air Force base in-country.  See 
Hearing Transcript, p. 17-19.  An internet search does appear 
to confirm that the USS Constellation was engaged in a nine-
month deployment in Southeast Asia, beginning in January 
1973, which consisted largely of flight support for mine-
clearing operations in the North Vietnam waters.  See 
Dictionary of American Naval Fighting Ships, available at 
http://www.history.navy.mil/danfs/c13/constellation-iii.htm.  
Moreover, the Veteran's brother submitted a statement in June 
2006 in which he confirmed that he was stationed in Vietnam 
in 1973 and that the Veteran visited him around Easter time 
that year.  See Statement from A. Cossich, June 2006.  

Based on the Board's review of the evidence, the Veteran's 
statements and testimony are consistent with the 
circumstances of his service and with information contained 
in the personnel records and the statement made by his 
brother.  The Board has no reason to doubt the Veteran's 
credibility, and holds that he stepped foot on the land mass 
of Vietnam in the course of his active military service in 
1973.  Thus, exposure to Agent Orange is presumed.  

The evidence of record clearly shows the Veteran was 
diagnosed with prostate cancer in approximately December 
2004.  He underwent a prostatectomy in March 2005.  Applying 
the law to the facts in this case, entitlement to service 
connection for prostate cancer on a presumptive basis is 
warranted.  See 38 C.F.R. §§ 3.307, 3.309.


ORDER

Entitlement to service connection for prostate cancer 
associated with herbicide exposure is granted. 

Entitlement to service connection for bilateral lower 
extremity radiculopathy (also claimed as loss of use of lower 
extremities) as secondary to service-connected scoliosis of 
the thoracic spine with trauma is granted.  



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


